     Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 1 of 47


1    Malcolm Segal, SBN 075481
     Emily E. Doringer, SBN 208727
2
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4    Telephone: (916) 441-0886
5
     msegal@segal-pc.com

6    Thomas A. Johnson, SBN 119203
     Law Office of Thomas A. Johnson
7    400 Capitol Mall, Suite 2560
8    Sacramento, CA 95814
     Telephone: (916) 442-4022
9    taj@tomjohnsonlaw.com
10
     Patrick Wong, SBN 241740
11   Patrick Wong, Esq.
     145 El Camino Real
12   Menlo Park, CA 94025-5234
13   Telephone: (650) 391-5366
     patrick@wong.law
14
     Attorneys for Defendant
15
     JUAN TANG
16

17                               UNITED STATES DISTRICT COURT

18                              EASTERN DISTRICT OF CALIFORNIA

19
     UNITED STATES OF AMERICA,                     Case No: 2:20-CR-0134 JAM
20
                        Plaintiff,                 DECLARATION OF MALCOLM
21
                                                   SEGAL IN SUPPORT OF MOTION TO
            v.
22                                                 SUPRESS DEFENDANT’S
     TANG JUAN,                                    STATEMENTS; MIRANDA V.
23   aka Juan Tang,                                ARIZONA
24                      Defendant.
                                                   Date: TBD
25                                                 Time: TBD
                                                   Crtrm: 6, 14th Floor
26                                                 Judge: Hon. Judge John A. Mendez
27

28

                                                   -1-
      Declaration of Malcolm Segal ISO of Motion to Suppress Defendant’s Statements; Miranda v. Arizona
     Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 2 of 47


1          1.      I am an attorney licensed to practice law in the State of California.

2    My firm, Segal & Associates, PC, maintains its offices at 400 Capitol Mall, Suite

3    2550, Sacramento, California.

4          2.      I am also admitted to practice in, among other courts, the United

5    States District Court for the Eastern District of California, the Ninth Circuit Court of

6    Appeals, and the United States Supreme Court.

7          3.      I am one of the attorneys of record for the defendant, Juan Tang. I

8    am familiar with the facts underling the case and I have personally reviewed the

9    discovery produced to date in this matter.

10         4.      Attached as Exhibit 1 is a true and correct copy of the agent’s

11   drawing of the apartment, produced by the government as TANG_00000292.

12         5.      Attached as Exhibit 2 is a true and correct copy of selected

13   photographs of the apartment taken during the subsequent search, produced by

14   the government as TANG_00000034, 36, 40, 42, 44, 50, 108, and 110.

15         6.      Attached as Exhibit 3 is a true and copy of selected photographs of

16   the bag where Dr. Tang’s passport was located and the location where it was

17   formally seized, produced by the government as TANG_00000116, 160, and 162.

18         7.      Attached as Exhibit 4 is a true and correct copy of the FD 597,

19   Receipt for Property form, produced by the government as TANG_00000290.

20         8.      Attached as Exhibit 5 is a true and correct copy of the FD 886,

21   Evidence Collected Item Log, produced by the government as TANG_00000291.

22         9.      Attached as Exhibit 6 is a true and correct copy of SSA Baoerian’s

23   handwritten notes, produced by the government as TANG_00000930.

24         10.     Attached as Exhibit 7 is a true and correct copy of the FD 302

25   summarizing Dr. Tang’s interrogation prepared by the agents, produced by the

26   government as TANG_00000926.

27   ///

28   ///

                                                   -2-
      Declaration of Malcolm Segal ISO of Motion to Suppress Defendant’s Statements; Miranda v. Arizona
     Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 3 of 47


1          11.     Attached as Exhibit 8 is a true and correct copy of the supplemental

2    FD 302 regarding Dr. Tang’s interrogation, produced by the government as

3    TANG_00001113.

4          12.     Attached as Exhibit 9 is a true and correct copy of the search warrant

5    affidavit, produced by the government as TANG_00000268.

6          13.     Nothing in the discovery produced to date, including the three

7    attempts to document the FBI agents’ interview of Dr. Tang, evidences any

8    Miranda advisement or informed waiver. From the absence of any statement to

9    the contrary, it is clear that the agents did not advise Dr. Tang of her constitutional

10   rights to decline the interview, to decline to answer questions as the interrogation

11   progressed, to have an attorney present or appointed to assist her, or to not admit

12   the agents into the apartment without a warrant.

13
            I declare under penalty of perjury under the laws of the United States that
14   the foregoing is true and correct and this declaration was executed on April 9,
15   2021, in Sacramento County, California.

16
                                                  /s/ Malcolm Segal_________________
17                                                Malcolm Segal
18

19

20

21

22

23

24

25

26

27

28

                                                   -3-
      Declaration of Malcolm Segal ISO of Motion to Suppress Defendant’s Statements; Miranda v. Arizona
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 4 of 47




                  EXHIBIT 1
    Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 5 of 47




                                                                                                    ~
                                                                                                    .. ·•:,
                                                                                                               . ;
                                                                                                                  .
                                                                                                    ,-=..., ..,:.,;:
                                                                                                                           ©.tt:i·.
                                                                                                                       ···••
                                                                                                                            1
                                                                                                                                 ··:· .,.,·t,~t
                                                                                                                                . t
                                                                                                                                   . "




                                                                                                                                         ·f ... " -
                                                                                                                                            r,




                                              · ::_:.:).   . if                            ;   ~. ;l '.;r··                              ,f
                                                                   ,N   ,~f •. . ~-••-••

                                                                                      i >    ; '. f             ; : ~
                                                                               -~-- l,-{     i ·· · . .; . . L·  y·f
                                                                  ..."--~j;;.:~11~,·f,t.u~tt~~~r~sj:~.:,~~;r- +




qtsi~t&t?~
f


                                                                                                                       TANG_00000292
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 6 of 47




                  EXHIBIT 2
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 7 of 47
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 8 of 47




                                                                    TANG_00000036
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 9 of 47
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 10 of 47
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 11 of 47




                                             I

                         n l




                                                                     TANG 00000044
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 12 of 47




                                                                     TANG 00000050
    Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 13 of 47




,
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 14 of 47




                                                                     .,
  wh,.,, '" rk >•M~ ,,,,,   7   ,.   l~" ~ "1' 7
                   J




                                                                          TANG_0000011 o
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 15 of 47




                  EXHIBIT 3
        Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 16 of 47




                                                              -....."""'sLATION Of
I

    •
                                                               ~~E.R'S uct:NSE

                                                                                .... --
      Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 17 of 47




~c."'-      ~'f~---                             'h¼e. r-

S&v-c-V\.   L. '( :   ~                        +~<:: ·. __




                                                                           TANG_00000160
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 18 of 47
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 19 of 47




                  EXHIBIT 4
                      Case
 Fl)-597 (Rev. 4-IJ..2015)   2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 PagePage
                                                                                   20_ of/_47                                             of (

                                        UNITED STATES DEPARTMENT OF .JUSTICE
                                            FEDERAL BUREAU OF INVESTIGATION
                                                                        ·pt for Property

Case ID:
           On(date)     _o__.G.......,_(_9-_o_/--'-_
                                                   "")-0'_;::&£/_
                                                              ·:;..._......_f i (s)listodbeloww~
                                                                             Colloctcd/Sei:z£<1
                                                                             R.ecoivodFrom
                                                                             Returned To
                                                                             Released To
(Name)   _J___   A--_____
                      fd_C,_:J_~_k___,(t:......c./L{__,_
                                                    · '- - - - - . - - -- - - - - _ _ , . . . . .
(Street Address)     '1 ?--o C.-ra.-,, bro IC. c. f- A-ID t- 0     c)


(City)     n  cc---'    ,f _\ •
                             I
                                   c 11

Description ofItem (s): .         l,    c 1--t :   "' c~ s t   11  Ct )   .s. ,o .., ,,-f   , &µ      G J: ~ C,c., -;         ;ff?   ef-1- t~ ofi-().rt
 "?- ,.
            Hu. i.-c- ; PJO
                   C(                               l--~ { ( r? 4o_. c~ M~cl -' t:L E ---A- L.. o v
                                                               ;




                   •
           f:IA.f : t>CGq/ 6_) VJ.Jg


     l iPv r fc;,(, llc- j--1..<At,r'cA v-</"',c....,,.c, t.,z--/c<./4,J(. lA/r::->fc... r·i,,-,. J(),,s:·.f-t/
    (o,
___t,..;t...-_;l ~ c              C4)        --,,--f S / W X. V I A , -~ FL ( I 5~
 7 . t Ourf-. v- llc "-r.l c,t,,. ;- vc,- nL~~C( Or,( c... 0 1..4-- / Cc-c~((
     5 I tu, : 5. 3 o '--f N Y o S""> 0 J 4 s::: f




                                                                                                           'f
                                                                                  Received From: _            t-~-~--[-gj,. . .-. ure...,..)_ _ _ __
                                                                                                          ___,_
                                                                                                                             81

Printed NameffitJe:       -~-
                           ·=· ,_""·=v/='L=,{4'-'-"==------                                                        JIJ/l~_1i_t"--;13-----
                                                                                  Printed Namoffitle: _____1'~,.....
                                                                                                               l




                                                                                                                                     TANG 00000290
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 21 of 47




                  EXHIBIT 5
                                                 Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 22 of 47


       FDa886 (Rev. 4-13-15)                                              EVIDENCE COLLECTED ITEM LOG
                                                                  Print Legibly. More than one line may be used for each item, if necessary.
                                                                                                                                                 Page   J_ of_/_

 Date: WkJ/~case I
 Location · ~0 C
      !-I-

Item#
             (e.g., One black Samsung flip phone; Serio I#)                                                     Location
                                                                                              (e.g., Specific area w/in

  l          Ck~ \--t. <'"<, c-              c-ss jO<J r-1                     Rool.'1.-\ g ,'._,. (~ . . 'hi              4 5c-A-)
         l'u. I,\,     J C-t ~ --                                                  /.J.         ~ '>-' Ms. ro. ...
             Hut c.t...,,,. c· : P 3u L-<.'-11 p "'-o.'\. f-                                   9; vc--.....+i,             Ct.5 t:_ /\T]
             P1-\ o <-lf   I~
                      ELF= - }rf...OG.J .        -
         SJIV ·. · 11 , O"">- { ct Cf l 8"001-&'o.q                                             ~y V11s . tv"'-
             Ltt P f-o fJ - µ /?
 3       IVJ.ocA c- ( ! 14--CDIOJ'iC'-
         ~ l!v ·. Q' C b q I G 3 u Al 3
             J    t~ I.A.       v-...    b cJ...r :·- v (-                                    S v..._-d (              fJw. .... s(-
4                          Jfl.._<.... ~
                                                                                                   /11-e- c,.    /
                                                                                                 c..    (G,Jsf         t
             1 , l,_1.-1.     t,,-,,--   ~   c> r   i•   v   c-                Aoo -- S """'-           <-(_    CI     f!,,.,. c. {( p.:i.cI<.

                     s : Iv c-,                                                    0                   i' /\ c lv~ c.- 1
                                                                                                flc~ J ,;Ge, 5
                                                                                                ."' 0            Co s. (~ 1
                                                                                                               c..

                                                                                               f\._c•,/         13 ~ .S
                                                                                                t... ' t             C.o   s:c f




                                                                                                                                                         TANG_00000291
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 23 of 47




                  EXHIBIT 6
IJJ

           Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 24 of 47
1 . . ,.




-
I
                                           ,,,4---- ;i//~
                                                        '-==--'=-
                                                 1< U/J- '




                                                                          TANG 00000930
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 25 of 47




                  EXHIBIT 7
FD-302 (Rev. 5-8-10)
                       Case 2:20-cr-00134-JAM Document
                                                - 1 o f 3 130-2
                                                          -     Filed 04/09/21 Page 26 of 47


                                                   FEDERAL BUREAU OF INVESTIGATION



                                                                                                                                Date of entry     0 6/ 2 6/ 2 02 0



              TANG Juan , da t e of b i r t h (DOB)            1 982 , was int erv i ewed at 920
        Cr anbroo k Court , Apartme nt 9 , Davis, Ca li fo r nia . Aft er bei ng a dvi sed of t he
        identity o f the in t ervi ewing Age n t s and the natu r e of the int erview, TANG
        p r ovi ded the f o l lowing info r mat ion :

        [Agen t ' s no t e : TANG pri marily spo ke in Ma nd arin Ch inese, and i nt erv i ew
        interpr e t a t ion , a nd the i nclusio n of Si mplified Ch inese characters
        l isted herei n, wa s pro vided by Fe de r al Burea u of Inve stigat i o n (FBI )
                                                                                         .]
              TANG desc r ibed he r s elf a s a res e arche r wo rking o n bas ic medi c a l s cience .
        TANG has been wor king at Xijing Ho spi t a l since graduat i ng from uni versi ty .
        Whe n asked to descri be t he r elati o n ship b etween Xi jing Hospi t a l and t he
        Ch ine s e mil itary , s he s t a ted t hat there was no r elatio nshi p . When as ked
        abou t t he rela t i onshi p be tween Xijing Hospi t al and Air Fo r ce Me dical
        Uni ver sity, TANG s t a t ed the r e was no r e l a t i o nsh i p , a n d s he has neve r ~                                                          d
        o f Air Fo r ce Me d ical Un ive rsi ty. Whe n a sked if t he Air Forc e Medi cal
        Uni versity is t h e same i ns t i tution as the Fourth Military Medi c a l
        Un i versi ty (FfvlMU) , s he indica t ed no t ma ny people in China descr ibed Fo u rth
        Mili t ary Medical University as the Ai r Fo rce Medical Unive rs i ty. Wh en asked
        i f Xi j i ng Ho spital i s part o f Pe opl e's Liberati o n Army (PLA) Air Fo rce, she
        sa id t here was n o relationshi p , howe ver , she indicate d that Xi j ing Hospi ta l
        is an af fil i a te of the Fo u rth Mili t ary Medical Uni versit y . Whe n a sked i f
        PLA suppo r t ed Xi jing Ho spi t a l in any wa y, she s tated she di d not know.

             Wi thin Xijing Ho spi t a l , she wor k ed at Mo lecu l ar Medi cine Cent er(?fT~~r:p
        0). When a s ke d to state t h e full n ame of the center, she indi c a ted Molecular
        1




   Investigationon     0 6/ 20 / 2020       at   Dav i s, Cal i f o rn i a, Un ite d State s                    ( I n Person )



   by   DILLAND STEVE N G ,

                                                  -
   File # l!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!l!!!I_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date drafted                 0 6/ 23 / 202 0


  This document contains neither recommendations nor conclusions oftJ1e FBI. It is the property oflhe FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.


                                                                                                                                                 TANG 00000926
FD-302a (Rev. 5-8-10)
                        Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 27 of 47



Continuation ofFD-302 of ~~~~~~I~n~t~e~r
                                       =-v~i.=
                                            ew~ ~o~f~T~A~N~G~ J~u~a~n~- - - - - - , on _0_6_!_2_0_!_2_0_2_0_       . Page   2 of 3




          Medi cine Ce n ter was the f ull name . When asked wh o her supervisor was , TPJ\!G
          first stat ed she did no t have a s upervisor - However, she l a t er stated a
          person named ■■■■•                       )
                                           could be c onsi der ed her s upervi sor . - was a
          ma l e, in hi s 40 ' s . When asked who her dep art ment head was , TANG did not
          know who that person was. When asked who was t he h ospit al dean , TANG di d
          not know who that person was either . TPJ\!G has been working at Xijing
          Hosp i tal fo r ten years. li 7hen asked who she rou tinely worked wi t h, s he
                                               1



          s t ated she worked alone and did not commun icat e wit h any one . Whe n asked how
          ma ny people worked in
          her center or l ab , she stated approximat e l y f our to six individual s . When
          asked to provide t he names of the indi viduals in her center or l ab, she
          coul d no t r ecall anyone . S he indi c ated the cent e r r otat ed indi v i duals in
          and out       frequently and that was why s h e could not remember any names . When
          asked who she worked wi th just pri o r to her leavi ng for the Uni ted States ,
          she coul d not recall. Howeve r , s he remembe r ed two l ab t echnician s that

          worked with her, ■••••••■              and ■•••••••    )            She                              .
          be l i eved - attended Sha nghai Normal Universi ty, and she cou l d no t recall
          any other detai ls reg a rdi ng              ■■■■■■■I ·           TANG t h en said , " I probably said
          t oo much ."

                TANG attended FMMU for six years to obtain her masters and doctor ate
          degrees. TANG described t hat t here were two t ypes of student s in FMMU. One
          type of students was fund ed b y the g overnment and the ot he rs pai d tuiti on
          t h emse l ves. The o n es funded by the government woul d have to serve in the
          mili t ary upon g raduation, the o nes paid thei r own, did n ot .                             TPJ\!G paid he r
          own t uit ion , therefore she did not have to serve in t he mili tary . TANG was
          shown a p h otograp h of herself in what appeared to be mi l itary uniform and
          asked if she was ever in the mi li t ary in any capacity . TANG admi tted that
          she was the indiv i dual in the photograph . TANG d e nied that she was ever
          invol ved wi th the mili tary , she stated wear ing mili tary u niform wa s part
          of t h e require ments for a t tending FMMU because i t was a mili t ary school .
          When as ked to describe service r i bbons in t he p i ctur e , she did not know
          t h e mean ing of t h e ribbons . When asked t o descr i b e the insignia on the
          unifo rm,
          she did no t know t he me aning. Whe n asked how l o ng she wore t hat uniform,
          she s t a ted she wore the unifo rm f or six years . When asked if the insignia
          or r ibbons change during the six years , she be lieved they rema ined t he same
          and majorit y o f the students in t he school had t he same insigni a a nd
          ribbons .




                                                                                                                       TANG 00000927
FD-302a (Rev. 5-8-10)
                        Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 28 of 47



ContinuationofFD-302of             Intervi ew of TANG Juan             ,On   06/ 20/202 0   ,Page   3 of 3
          TANG was t o l d t hat the ins i gn ia r epre s ented civ ilian cadr e of t he PLA,
          s he a damantl y den i e d s he was e ver a ci vi l i a n cadre member .




                                                                                               TANG 00000928
FD-302a (Rev. 5-8-10)
                        Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 29 of 47



                                             ew~~o~f~ T~A~N~G~ J~u~a~n~- - - - - - , on _0_6_!_2_0_!_2_0_2_0_
Continuation ofFD-302 of ~~~~~~I~n~t~e~r=-v~i.=                                                                 , Page   4 of 3




                TANG was a s ke d i f she knew a person named WANG Xin , TANG i n i t iall y shoo k
          her head indicating no . When Age n t s mentioned WANG was recently arres ted in
          Los Ange l es, TANG t h en remember ed that she knew o f WANG and he ard of h i s
          arrest . TANG was asked t o describe her relationshi p wi th WANG, and TAf.lG
          indicate d she onl y knew of WANG, b u t she knew WANG' s wife v e ry well . When
          as ked what WANG' s wi fe 's name was, TANG d id not remember . TANG st a te d h e r
          daughte r and WANG' s chi ld attended the same e l emen tary schoo l i n China . She
          kn ew WANG' s child had very good grades . TANG co n t a ct ed WANG b efore and
          a ft er coming to the U.S. t o ask about liv ing arrange ment s and c hi l d
          edu c a t i o n, a nd WANG' s wife wa s extreme l y he l pful. TANG s t a ted t hat she did
          not k now WANG profes sio na l ly . [Ag en t no te : TANG a n d WANG attended the same
          co lle g e and
          WANG worked a t       ~ vfiv1U   which was affi l iat ed with Xijing Hospital .] Other than
          WANG, TANG did not know anyone e lse f rom FMMU that was s tudy ing i n the U. S .

                TANG pre pared a nd submi tted her v isa a pplicat i on to the U . S . by
          herself . She was funded by the Chinese Sc ho larship Council and Xi j i ng



                                   a t UC Davis . TANG heard                     -s
          Hospi tal , a nd e ac h organization provided a pprox i mate l y $2 , 000 USD for a
          to t a l of $ 4,00 0 per mon th . TANG's sponsor fo r her s tud y in t he U. S . was
          P rofe ssor ■■■■■-                                       prese n ta tion in China
          and thought it appli ed to he r area of res e arch . TANG contact ed •
          received p e rmiss ion to s t udy a t UC Davis. When asked if TANG knew
                                                                                     and


          pro f e ssor -  edu c a tio n b a ckgr o und , TANG was not s u r e, but t hought •
          att ended a health schoo l in China .

              TANG was a s ke d what her a d dress was in China . TANG di d no t remember a ny
          s tree t names where she li ved . Sh e l ived in a commu n ity named Lan Di Si
          Ch eng ( ~ 'iWM~) in Xi' a n , Chi na . Wh en asked how someone woul d sen d her a
          letter, TAf.lG descri bed a l et ter or package just neede d t o be a ddressed to
          he r with
          her p hone n umbe r a nd the communit y n a me. TANG was a sked who she l i ved
          wi t h i n China , a n d TANG stated her hus b and a n d daughter .




                                                                                                                    TANG 00000929
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 30 of 47




                  EXHIBIT 8
FD-302 (Rev. 5-8-10)
                       Case 2:20-cr-00134-JAM Document
                                                - 1 of 1 130-2
                                                         -     Filed 04/09/21 Page 31 of 47


                                                   FEDERAL BUREAU OF INVESTIGATION



                                                                                                                                Date of entry    O8/ 0 5/202 0



        When re viewing the referenc e d FD- 302 interview, Wri t ers bec ame aware that
        a pertinent f act of t he inte rv iew had no t been inc luded. This document
        add r e sses the fact that Spe cial Agent Steve Dill a nd advised TANG J ua n ,
        date of b i rth             1982 , d u r ing the int ervie w with he r at 9 20
        Cranbroo k Court, Apart ment 9 , Da vis, Cal i fo r nia o n J u ne 20 , 2 0 20, that it
        was a crime to l ie to the FBI .
                  translat e d this a dvi sory to TANG . During a nd at the concl usion of
        t he int e rv iew, Special Agents reviewed a nd con firme d TAI'--IG' s s t ateme n t s
        wit h her.




   Investigationon     06/20/2020           at   Davi s ,     Ca l iforn ia,         Un ited S t a tes          (I n Pe rso n)

   File # ~~~~~~~L

   by   DILLAND STEVEN G,
                                                  -
                                          _____________________ Datedrafted                                                                     0 8/ 03/2 020


  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be di.tributed outside your agency.

                                                                                                                                                  TANG 00001113
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 32 of 47




                  EXHIBIT 9
          Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 33 of 47



 1                         Affidavit in Support of an Application for a Search Warrant

 2       I, Steven G. Dilland, having been duly sworn, do hereby state the following:
 3
                                        Agent's Background and Experience
 4
            1.     I make this affidavit in support of an application under Rule 41 of the Federal Rules of
 5   Criminal Procedure for a warrant to search the premises (920 Cranbrook Court, Apartment 9, Davis,
     CA) hereinafter "SUBJECT PREM\[SES," further described in Attachment A, for the things described in
 6   Attachment B, both of which are incprporated by reference herein.
                                          \.
                                           \
 7
            2.       I am a Special Agent (SA) with the Federal Bureau oflnvestigation (FBI) assigned to the
 8   Sacramento Field Office and have been so employed since July 2008. I received training at the FBI
     Academy in Quantico, Virginia from February 2008 to July 2008. I am assigned to a counterintelligence
 9   squad, with duties of investigating allegations relating to the national security of the United States
10   including theft of trade secrets, proprietary information, and intellectual property.

             3.      I base this affidavit on (1) my investigation and research, (2) my training and experience,
11
     (3) my communications with other law enforcement personnel who have engaged in investigation in this
12   matter, (4) records obtained, (5) documentary review and analysis, and/or (6) information related to me
     by other individuals. This affidavit is submitted for the limited purpose of obtaining a search warrant
13   and I have not included every fact known to me regarding this investigation.

14                                             Summary and Applicable Law
15
             4.      The Sacramento FBI counterintelligence squad is investigating an allegation that subject
16   TANG JUAN (TANG) violated Title 18, United States Code, Section 1546(a), when she possessed a
     visa that was procured using statements that she knew were false and then entered the United States
17   using the visa.
18           5.      Based on the FBI's investigation, TANG is a researcher at U.C. Davis, and her residence,
19   according to DMV and a Student and Exchange Visitor Information System ("SEVIS") records, is at
     920 Cranbrook Comt, Apartment 9, Davis, CA, which is in the Eastern District of California. On June
20   19, 2020, FBI personnel conducting surveillance observed TANG interacting with unknown individuals
     in the parking lot of the apartment complex where the SUBJECT PREMISES is located.
21
22          6.    The FBI is investigating alleged violations of Title 18, United States Code, l 546(a),
     Fraud and Misuse of Visas, Permits and Other Documents, which states, in pertinent part:
23

24                 Whoever knowingly forges, counterfeits, alters, or falsely makes any
                   immigrant or nonimmigrant visa, permit, border crossing card, alien
25                 registration receipt card, or other document prescribed by statute or
                   regulation for entry into or as evidence of authorized stay or employment
26                 in the United States, or utters, uses, attempts to use, possesses, obtains,
                   accepts, or receives any such visa, permit, border crossing card, alien
27                 registration receipt card, or other document prescribed by statute or
                   regulation for entry into or as evidence of authorized stay or
28                 employment in the United States, knowing it to be forged,




                                                                                                 TANG_00000268
          Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 34 of 47



 1                  counterfeited, altered, or falsely made, or to have been procured by
                    means of any false claim or statement, or to have been otherwise
 2                  procured by fraud or unlawfully obtairied;

 3

 4                  Shall be fined under this title or imprisoned not more than 25 years (if the
                    offense was committed to facilitate an act of international terrorism (as
 5                  defined in section 2331 of this title)), 20 years (if the offense was
                    committed to facilitate a drug trafficking crime (as defined in section
 6                  929(a) of this title)), 10 years (in the case of the first or second such
                    offense, if the offense was not committed to facilitate such an act of
 7                  international terrorism or a drug trafficking crime), or 15 years (in the case
                    of any other offense), or both.
 8
 9          7.      This affidavit is specifically in support of an application for a search warrant to search the
     residence, and person of TANG for evidence of violations of 18 U.S.C. § 1546(a).
10
                                             Statement of Probable Cause
11
             8.      On June 7, 2020, FBI Los Angeles arrested WANG Xin (WANG) at the Los Angeles
12   International Airport on charges related to visa fraud when WANG attempted to depart the United States
13   for Tianjin, China. WANG was interviewed by Customs and Border Protection (CBP), and admitted that
     he had intentionally made fraudulent statements about his Chinese People's Liberation Army (PLA)
14   military service in order to increase the likelihood of receiving a Jl visa to study at the University of
     California, San Francisco ("UCSF"). Specifically, WANG falsely claimed on his application for a J1
15   visa to enter the United States that he was not presently serving/ in the military. In actuality, WANG
16   admitted that he holds the rank of major in the PLA. FBI San Francisco conducted fu1ther inquires and
     discovered TANG JUAN ("TANG") had a similar background and visa application as WANG. FBI San
l7   Francisco referred TANG to FBI Sacramento.

18
              9.    TANG JUAN (TANG) applied for a United States Non-Immigrant Visa (''NIV") on or
19   about October 28, 2019. TANG was issued a J-1 visa on or about November 5, 2019. According to
20   Department of State records, TANG intended to conduct research at the University of California, Davis
     ("UCD"), studying cancer treatment methods According to the Department of State website, J-1 visa is
21   a non-immigrant documents "for individuals approved to paiticipate in work-and study-based exchange
     visitor programs."
22
            10.  On her NIV application, under the Additional Work/Education/Training section, she
23   answered "NO'' to the question of, "Have you ever served in the military?"
24
             11.    FBI Sacramento's investigation revealed the following information indicating that there
25   is probable cause to believe TANG'S statement regarding military service is false:

26                  a. An open source search of TANG Juan revealed one article, found at
                       http://www.qihuanghealthcare.com/live/detail/380, published on or about 04/14/2019,
27                     that described a forum hosted in the city of Xi' an, China. TANG was listed as one of
                       four experts invited to the forum. TANG was further introduced in the article,
28

      AFFIDAVIT
                                                          2




                                                                                                 TANG_00000269
         Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 35 of 47



 1                  wearing what appeared to be a military uniform, and listing her employment as an
                    associate researcher at Air Force Military Medical University, Molecular Medicine
 2                  Translation Center, according to an on line translation tool. A description of an
                    insignia inatching her unifonn picture was found online. The insignia represents
 3
                    Civilian Cadres of the Chinese People'·s Liberation Anny. Given my training and
 4                  experience, I know that the People's Liberation Army is a general term des.cribing the
                    People's Republic of China military forces. To describe China's Air Force, one would
 5                  say People-'s Liberation Anny Ajr Force or PLAAF. According to the Ministry of
                    National Defense of the People's Republic of China website, found at
 6                  http://www.mod.gov.cn/policy/2009-07/14/content_3 I00988.htm, Civilian Cadres of
                    the Chinese People' s LiberationArmy ·are active military personnel who have been
 7
                    appointed to junior professional technical positions or clerical ranks and above. Based
 8                  upon my training and experience, this description is consistent with my understanding
                    oftbe PLA's military structure. According to this description,TANG is considered
 9                  an active military personnel.

10               b. A photo of TANG in a military uniform from the article is attached below below:
11                  Based upon my traintng and experience, the uniform she is wearing is consistent with
                    thePLAAF.
12

13
14

15

16
17

18
19

20
                 c. The foregoing establishes probable cause to bel ieve that TANG is currently serving in
21                  the PLAAF, which.contradicts her claim on her visa application of never having
                    served in the miHitary.
22
                 d. A California Department of Motor Vehicle ("DMV") records s.earch revealed TANG
23                  currently resides at address 920 Cranbrook Ct, Apt 9, Davis CA 95616, and the DMY
                    photo appears to be of the same person depicted in military uniform above.
24

25

26
27
28

     AFFIDAVIT
                                                     3




                                                                                           TANG_00000270
          Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 36 of 47




 2

 3

 4
 5
 6

 7
 8

 9           12.    In addition to the foregoing, there are several notable simj(arities between the
   investigation of WANG, who was arrested by FBI Los Angeles on June 7, 2020, at the Los Angeles
1O International Airport on charges related to visa fraud, and the investigation of TANG. (WANG was
   indicted on these charges by a grand jury in the Northern District of California on or about June 18,.
11 2020.)
12           13.      As noted above, WANG was interviewed by Customs and Border Protection (CBP), and
     stated that he had intentionally made fraudulent statements about his Chinese People's Liberation Army
13   (PLA) military service in order to increase the likelihood of receiving a J-1 visa to study at the
     Unjversity of California, San Francisco ("UCSF").
14
           14.     A review of WANG' s J-1 NIV issued on or about December 17, 2018, revealed that
15   WANG stated in the application that be attended the Fourth Military Medical University, located at
     Changle West Road No. 169, Xi'an, Shaanxi, China. He stated in the visa application that he is
16   employed by the same university at the same address.
17           15.    During CBP's interview of WANG, he admitted that he was paid 13,000 RMB (Chinese
     currency) per month. He also admitted that the Chinese Scholarship Council ("CSC'') funded his study
18   in the United States. WANG also stated that his supervisor at the Air Force Military Medical
     University, also known as Fourth Military Medical University (AFMMU/Fl\tlMU), had tasked him to
19   replicate the UCSF lab in China.
20
            16.    FBI San Francisco obtained email communications between WANG and a ·ucsF
21   Associate Professor. On or about May 15, 2020, in an email communication, WANG stated he and 16
     other AFMMU/FMMU colleagues are in the United States.
22
           17.    Like ·wANG, TANG (according to her visa application) attended the Fourth M.illtary
23 Medical University, located at C hangle West Road No. 169, Xi' an, Shaanxi, China. She claimed that
   her current employment was at the Xijing Hospital Institute of Basic Medical Science of Xi'an located at
24
   West Changle Road, Xi'an, Shaanxi, China. An online search of the hospital revealed it is an affiliate of
25 the People's Liberation Anny Air Force Medical University (AFMMU/FMMU).

26          18.  TANG also indicated in her application that her monthly income in Chinese currency was
     13,000 RMB, which is the same amount that WANG stated he earned when interviewed by CBP.
27
            19.     Just as WANG stated that the Chinese Scholarship Fund {CSC) funded his. study in the
28   United States, TANG stated in her application that CSC (and the hospital she works at) pajd for her trip.

      AFFIDAVIT
                                                         4




                                                                                                TANG 00000271
          Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 37 of 47



 1         20.     Both TANG and WANG listed emai1 addresses on their respective NIV applications that
   resolved to the same domain, i.e., fmmu.edu .cn. TANG's email address was listed as
 2 tangjuanl@fmmu.edu.cn and WANG's email address was listed as xinwang@fmmu.edu.cn. Internet
 3 searches resolved the domain fmmu.edu.cn to AFMMU/FMMU. In sum, review of both individuals'
   backgrounds yielded notable similarities in education, salary, employment, and funding agencies for
 4 their expenses in the United States.

 5        21.    1n additi.on to the foregoing, TANG listed her Chinese work telephone number as
   02.983293906 in her NIV application. According to FBI database records, the work number
 6 02983293906 was also listed as the work number for CHEN Zhinan (zchen@fmmu.edu.cn). Director of
 7 National Translation Scientific Center of Molecule Medicine and Direcctor of Cell Engineedng
   Research Center and Department of Cell Biology at the People's Liberation Army Air Force Med foal
 8 University (AFMMU/FMMU).

 9
            22.    An open source search of "TANG Juan" revealed several articles. One article, found at
IO https://v.,ww.m edmeeting.org/home/program/ 83 I 7?uid=645256, named 2019 Chinese Conference on
11 Oncology, listed TANG as a speaker at the conference. The article further indicated that TANG's work
   unit was the Air Force Military Medical University. Another article, found at
12 http://news.sciencenet.cn/htmlnes/2019/7/428011.shtm, published on or about 07/02/2019, listed TANG
   Juan, age 37, as a nominee; her profession was listed as Basic Medicine (Cell Biology), and her work
13 unit was listed as China People's Liberation Air Force Military Medical University Molecular Medicine
   Translation Center. The search also revealed a pdf document with a Chinese government seal. from the
14 Shaanxi Province Science and Technology Office, which was dated from 2016 and listed TANG Juan
15 and WANG Xin as among 100 Youth New Star selected for Shaanxi Province Advanced Talent
   Plan. TANG and WANG's work unit was listed as the Fourth Military Medical University. In
16 summary, open source research showed TANG s continuous affiliation with AFMMU/FMMU, and
   revealed that TANG and WANG appear to be affiliated professionally.
17
                                             Locations of Potential Evidence
18
19           23.     In my training and experience, immigration and employment records, including visa
     records, travel records, employment history, bank records, records of financial. transactions, contracts for
20   payment, employment, and financial agreements, checks and balance sheets, and accounting records are
     commonly stored at a subject's home in documentary and/or electronic form, including on computers
21   and other electronic devices such as tablets or smart phones. Accordingly, there is probable cause to
     believe that evidence, including the aforementioned types records, and the fruits and instrumentalities of
22   the violations identified in this affidavit, can be found at the SUBJECT PREMISES in documentary or
23   other form, including but not limited to electronic forms such as on a computer, digital device or
     electronic storage medja that will be searched / seized for the items further described in Attachment B.
24
                                                         Technical Terms
25
            24.   Based on my training and experience, I use the following technical terms to convey the
26   following meanings:

27                 Internet: The Internet is a global network of computers and other electronic devices that
                   communicate with each other. Due to the structure of the Internet, connections between
28

      AF'FlDAVlT
                                                            5




                                                                                                 TANG_00000272
         Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 38 of 47



 1                devices on the Internet often cross state and international borders, even when the devices
                  communicating with each other are in the same state.
 2
 3                Storage medium: A storage medium is any physical object upon which computer data can be
                  recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and
 4                other magnetic or optical media.

 5                                  Computers, Electronic Storage and Forensic Analysis
 6         25.     As described above and in Attachment B, this application seeks permission to search for
 7 records that might be found on the SUBJECT PREMISES, in whatever form they are found. One form
   in which the records might be found is data stored on a computer's hard drive or other storage media.
 8 Specifically, based upon my training and experience, I know that individuals keep important
   correspondence related to employment, immigration status, and salary at their homes in both
 9 documentary and electronic forms. Thus, the warrant applied for would authorize the seizure of
10 electronic storage media or, potentially, the copying of electronically stored information, all under Rule
   41(e)(2)(B).
11
             26.   Probable cause, I submit that if a computer or storage medium is found on the
12   SUBJECT PREMISES, there is probable cause to believe those records will be stored on that computer
     or storage medium, for at least the folJowing reasons:
13
                     a. Based on my knowledge, training, and experience, I know that computer files or
14                      remnants of such files can be recovered months or even years after they have been
15                      downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic
                        files downloaded to a storage medium can be stored for years at little or no cost.
16                      Even when files have been deleted, they can be recovered months or years later using
                        forensic tools. This is so because when a person "deletes" a file on a computer, the
17                      data contained in the file does not actually disappear; rather, that data remains on the
                        storage medium until it is overwritten by new data. Therefore, deleted files, or
18                      remnants of deleted files, may reside in free space or slack space-that is, in space on
19                      the storage medium that is not currently being used by an active file-for long
                        periods of time before they are overwritten. In addition, a computer's operating
20                      system may also keep a record of deleted data in a "swap" or "recovery" file.

21                   b. Wholly apart from user-generated files, computer storage media-in particular,
                        computers' internal hard drives---contain electronic evidence of how a computer has
22
                        been used, what it has been used for, and who has used it. To give a few examples,
23                      this forensic evidence can take the form of operating system configurations, artifacts
                        from operating system or application operation, file system data structures, and
24                      virtual memory "swap" or paging files. Computer users typically do not erase or
                        delete this evidence, because special software is typically required for that task.
25                      However, it is technically possible to delete this information. Similarly, files that have
                        been viewed via the Internet are sometimes automatically downloaded into a
26
                        temporary Internet directory or "cache."
27
28

      AFFIDAVIT
                                                          6




                                                                                                 TANG 00000273
         Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 39 of 47



 1          27.   Forensic evidence, As further described in Attachment B, this application seeks
   permission to locate not only computer files that might serve as direct evidence of, or the fruits or
 2 instrumentalities of, the crimes described on the warrant, but also for forensic electronic evidence that
 3 establishes how computers were used, the purpose of their use, who used them, and when. There is
   probable cause to believe that this forensic electronic evidence will be on any storage medium in the
 4 SUBJECT PREMISES because:

 5                 a. Data on the storage medium can provide evidence of a file that was once on the
                      storage medium but has since been deleted or edited, or of a deleted portion of a file
 6
                      (such as a paragraph that has been deleted from a word processing file). Virtual
 7                    memory paging systems can leave traces of information on the storage medium that
                      show what tasks and processes were recently active. Web browsers, e-mail programs,
 8                    and chat programs store configuration information on the storage medium that can
                      reveal information such as online nicknames and passwords. Operating systems can
 9                    record additional information, such as the attachment of peripherals, the attachment
                      ofUSB flash storage devices or other external storage media, and the times the
10                    computer was in use. Computer file systems can record information about the dates
11                    files were created and the sequence in which they were created, although this
                      information can later be falsified.
12
                   b. As explained herein, information stored within a computer and other electronic
13                     storage media may provide crucial evidence of the "who, what, why, when, where,
                       and how" of the criminal conduct under investigation, thus enabling the United States
14
                      to establish and prove each element or alternatively, to exclude the innocent from
15                     further suspicion. In my training and experience, information stored within a
                      computer or storage media (e.g., registry information, communications, images and
16                     movies, transactional information, records of session times and durations, internet
                       history, and anti-virus, spyware, and malware detection programs) can indicate who
17                    has used or controlled the computer or storage media. This "user attribution"
                      evidence is analogous to the search for "indicia of occupancy" while executing a
18
                      search warrant at a residence. The existence or absence of anti-virus, spyware, and
19                    malware detection programs may indicate whether the computer was remotely
                      accessed, thus inculpating or exculpating the computer owner. Further, computer and
20                    storage media activity can indicate how and when the computer or storage media was
                      accessed or used. For example, as described herein, computers typically contain
21                    info1mation that log computer user account session times and durations, computer
22                    activity associated with user accounts, electronic storage media that connected with
                      the computer, and the IP addresses through which the computer accessed networks
23                    and the internet. Such information allows investigators to understand the
                      chronological context of computer or electronic storage media access, use, and events
24                    relating to the crime under investigation. Additionally, some information stored
                      within a computer or electronic storage media may provide crucial evidence relating
25                    to the physical location of other evidence. For example, images stored on a computer
26                    may both show a particular location and have geolocation information incorporated
                      into its file data. Such file data typically also contains information indicating when
27                    the file or image was created. The existence of such image files, along with external
                      device connection logs, may also indicate the presence of additional electronic
28                    storage media (e.g., a digital camera or cellular phone with an incorporated camera).

     AFFIDAVIT                                          7




                                                                                              TANG_0000027 4
          Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 40 of 47



  1                    The geographic and timeline information described herein may either inculpate or
                       exculpate the computer' user. Last, information stored within a computer may provide
 2                     relevant insight into the computer user's state of mind as it relates to the offense
 3                     under investigation. For example, information within the computer may indicate the
                       owner's motive and intent to commit a crime (e.g., internet searches indicating
 4                     criminal planning), or consciousness of guilt (e.g., running a "wiping'' program to
                       destroy evidence on the computer or password protecting/encrypting such evidence in
 5                     an effort to conceal itfrom law enforcement).
 6                 c. A person with appropriate familiarity with how a computer works can, after
 7                    examining this forensic evidence in its proper context, draw conclusions about how
                      computers were used, the purpose of their use, who used them, and when.
 8
                   d. The process of identifying the exact files, blo,cks, registry entries, logs, or other forms
 9                    of forensic evidence on a storage medium that are necessary to draw an accurate
                      conclusion is a dynamic process. While it is possible to specify in advance the
10                    records to be sought, computer evidence is not always data that can be merely
                      reviewed by a review team and passed along to investigators. Whether data stored on
11
                      a computer is evidence may depend on other information stored on the computer and
12                    the application of knowledge about how a computer behaves. Therefore, contextual
                      information necessary to understand other evidence also falls within the scope ofthe
13                    warrant. Further, in finding evidence of how a computer was used, the purpose of its
                      use, who used it, and when, sometimes it is necessary to establish that a particular
14                    thing is not present on a storage medium. For example, the presence or absence of
15                    counter-forensic programs or anti-virus programs (and associated data) may be
                      relevant to establishing the user's intent.
16
           28.     Necessity of seizing or copying entire computers or storage media. In most cases, a
17 thorough search of a premises for information that might be stored on storage media often requires the
   seizure of the physical storage media and later off-site review consistent with the warrant. In lieu of
18 removing storage media from the premises, it is sometimes possible to make an image copy of storage
19 media. Generally speaking, imaging is the taking of a complete electronic picture of the computer's
   data, including all hidden sectors and deleted files. Either seizure or imaging is often necessary to
20 ensure the accuracy and completeness of data recorded on the storage media, and to prevent the loss of
   the data either from accidental or intentional destruction. This is true because of the following:
21
                   a. The time required for an examination. As noted above, not all evidence takes the form
22                     of documents and files that can be easily viewed on site, Analyzing evidence of how
23                     a computer has been used, what it has been used for, and who has used it requires
                       considerable time, and taking that much time on premises could be unreasonable. As
24                     explained above, because the warrant calls for forensic electronic evidence, it is
                       exceedingly likely that it will be necessary to thoroughly examine storage media to
25                     obtain evidence. Storage media can store a large volume of information. Reviewing
                       that information for things described in the warrant can take weeks or months,
26                     depending on the volume of data stored, and would be impractical and invasive to
27                     attempt  on-site.

28

      AFFIDAVIT
                                                         8




                                                                                                TANG_00000275
          Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 41 of 47



 1                  b. Technical requirements. Computers can be configured in several different ways,
                       featuring a variety of different operating systems, application software, and
 2                     configurations. Therefore, searching them sometimes requires tools or knowledge
 3
                       that might not be present on the search site. The vast array of computer hardware and
                       software available makes it difficult to know before a search what tools or knowledge
 4                     will be required to analyze the system and its data on the Premises. However, taking
                       the storage media off-site and reviewing it in a controlled environment will allow its
 5                      examination with the proper tools and knowledge.
 6                  c. Variety of forms of electronic media. Records sought under this warrant could be
                       stored in a variety of storage media formats that may require off-site reviewing with
 7
                       specialized forensic tools.
 8
 9         29.     Nature of examination. Based on the foregoing, and consistent with Rule 41 (e)(2)(B), the
   warrant I am applying for would permit seizing, imaging, or otherwise copying storage media that
10 reasonably appear to contain some or all of the evidence described in the wa1Tant, and would authorize a
   later review of the media or information consistent with the warrant. The later review may require
11 techniques, including but not limited to computer-assisted scans of the entire medium, that might expose
12 many parts of a hard drive to human inspection in order to determine whether it is evidence described by
   the warrant. Because several people share the SUBJECT PREMISES as a residence, it is possible that
13 the SUBJECT PREMISES will contain storage media that are predominantly used, and perhaps owned,
   by persons who are not suspected of a crime. If it is nonetheless detennined that that it is possible that
14 the things described in this warrant could be found on any of those computers or storage media, the
15 warrant applied for would permit the seizure and review of those items as well.

16
                                                       Conclusion
17
              30.    In summary, the FBI's investigation has revealed that TANG JUAN is employed by
18   AFMMU/FMMU, which is part of the Chinese People's Liberation Anny (PLA) Air Force. According
     to information obtained from the Chinese Ministry of Defense's website, and based on photos of her in
19   uniform as well as other information cited above, it appears that TANG is part of a civilian cadre whose
20   members are considered active duty military personnel. Based on this and the foregoing information,
     there is probable cause to believe TANG knowingly omitted her affiliation with the PLAAF on her visa
21   application in order to obtain a U.S. visa and possessed that visa in the Eastern District of California, in
     violation of 18 U.S.C. § 1546(a). Accordingly, I request a warrant to search the persons and property
22   listed in Attachment A for evidence of violation of 18 U.S.C. § 1546(a) as enumerated in Attachment
     B.
23
                                              Request for Sealing Order
24
25           31.     Because this investigation is continuing, disclosure ofthe Application for Search
     Warrant, the Search Warrant and this Affidavit could jeopardize the progress of the investigation. A
26   disclosure would give the target an opportunity to destroy evidence, change patterns of behavior, or
     notify confederates. Accordingly, I request that the Court issue an order pursuant to which the
27   Application for Search Warrant, the Search Warrant and this Affidavit be filed under seal until further
28   order of this Court.

      AFFIDAVIT                                           9




                                                                                                 TANG 00000276
        Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 42 of 47




 2

 3       JJi C.\Pit_2, .s/J(:<',.!Alt'~+ Flitt
      Special Agent Steven G. Dilland
 4    Federal Bureau of Investigation

 5    Approved as to form
 6
      _Isl Heiko P. Coppola_ _ _ __
 7    Reiko Coppola
      Assistant U.S. Attorney
 8
 9    Subscribed and Sworn              ..,,i_
      Before me telephonically this   zo    of   6 u./\e.   2020
10
11
          \z.£NbALl. "J AJEwrVlAi\J
                            <                     (~~1vo~    -idet~o""\cc.lly)
12    HON. KENDALL J. NEW:MAN
      UNITED STATES MAGISTRATE JUDGE
13

14
15

16

17

18

19

20

21
22
23

24
25
26
27
28
                                                     10
     AFFIDAVIT




                                                                                 TANG 00000277
          Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 43 of 47



 1
                                                ATTACHMENT A
2

 3                                           Property to be searched

4
            The property to be searched is known as 920 Cranbrook Court, Apt 9, Davis, CA 9561.6 and
 5
     includes all locked and closed containers found therein. The property is further described as a two
 6
     bedroom, one bathroom, 800 square foot apartment, located in a large apartment complex with multiple
.7
     buildings. The apartment is located on the first tloor of the building in which itis located. The building
 8
     has apartment doors in clusters offour with two on the second floor immediately adjacent to each other
 9
     and two on the first floor immediately adjacent to each other. The door to apartment 9 is located on the
10 bottom right of the cluster of four doors in which it is located. The number "9" is located on the center
11
     of the door.
12

13

14
15

16

17

18
19

20
21

22

23

24
25
26

27
28

       AFFIDAVIT
                                                         11




                                                                                                TANG_00000278
        Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 44 of 47



                                                      ATTACHMENT B

 2                                                   Property to be seized
 3

 4
           1. The items to be seized from the Subject Premises include the following evidence, fruit, and
 5            instrumentalities of the violation of Title 18 U.S.C. § 1546(a), described as follows:
 6               a. All documentary evidence related to such violations, including but not limited to, visa
                    and immigration records, identification documents, travel records, documents related to
 7
                    military service, bank records, records of financial transactions, contracts for payment,
 8                  employment, and financial agreements, checks and balance sheets, and accounting
                    records.
 9
                 b.   All digital evidence, as that term is used herein, means the following:
10
                         1.   Any computer equipment or digital devices that are capable of being used to
11                            commit or further the crimes referenced above, or to create, access, or store
                              evidence, contraband, fruits, or instrumentalities of such crimes, including central
12
                              processing units; laptop or notebook computers; personal digital assistants;
13                            wireless communication devices including paging devices and cellular telephones;
                              peripheral input/output devices such as keyboards, printers, scanners, plotters,
14                            monitors, and drives intended for removable media; related communication
                              devices such as modems, routers, cables, and connections; storage media; and
15                            security devices;
16
                         n. Any computer equipment or digital devices used to facilitate the transmission,
17                          creation, display, encoding, or storage of data, including word processing
                            equipment, modems, docking stations, monitors, printers, plotters, encryption
18                          devices, and optical scanners that are capable of being used to commit or further
                            the crimes referenced above, or to create, access, process, or store evidence,
19                          contraband, fruits, or instrumentalities of such crimes;
20                      iii. Any magnetic, electronic, or optical storage device capable of storing data, such
21                           as floppy disks, hard disks, tapes, CD-ROMs, CD-Rs, CD-RWs, DVDs, optical
                             disks, printer or memory buffers, smart cards, PC cards, memory calculators,
22                           electronic dialers, electronic notebooks, personal digital assistants, and cell
                             phones capable of being used to commit or further the crimes referenced above, or
23                           to create, access, or store evidence, contraband, fruits, or instrumentalities of such
                             crimes;
24
                        iv. Any documentation, operating logs, and reference manuals regarding the
25
                            operation of the computer equipment, storage devices, or software;
26
                        v. Any applications, utility programs, compilers, interpreters, and other software
27                         used to facilitate direct or indirect communication with the computer hardware,
                              storage devices, or data to be searched;
28

     AFFIDAVIT
                                                           12




                                                                                                  TANG 00000279
         Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 45 of 47



 1                     1v. evidence indicating how and when the computer was accessed or used to
                           determine the chronological context of computer access, use, and events relating
 2                         to crime under investigation and to the computer user;
 3                     v. evidence indicating the computer user's state of mind as it relates to the crime
 4                         under investigation;

 5                     vi. evidence of the attachment to the COMPUTER of other storage devices or similar
                           containers for electronic evidence;
 6
                      vii. evidence of counter-forensic programs (and associated data) that are designed to
 7                         eliminate data from the COMPUTER;
 8                   viii. evidence of the times the COMPUTER was used;
 9                     ix. passwords, encryption keys, and other access devices that may be necessary to
10                         access the COMPUTER;

11                     x. documentation and manuals that may be necessary to access the COMPUTER or
                           to conduct a forensic examination of the COMPUTER;
12
                       xr. records of or information about Internet Protocol addresses used by the
13                         COMPUTER;
14                    xn. records of or information about the COMPUTER's Internet activity, including
15
                           firewall logs, caches, browser history and cookies, "bookmarked" or "favorite"
                           web pages, search terms that the user entered into any Internet search engine, and
16                         records of user-typed web addresses;

17                   xm. contextual information necessary to understand the evidence described in this
                         attachment.
18
                     xiv. Routers, modems, and network equipment used to connect computers to the
19
                          Internet.
20
     As used above, the terms "records" and "information" includes all forms of creation or storage,
21   including any form of computer or electronic storage (such as hard disks or other media that can store
     data); a:ny handmade form (such as writing); any mechanical form (such as printing or typing); and any
22   photographic form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures,
23   or photocopies).

24 The term "computer" includes all types of electronic, magnetic, optical, electrochemical, or other high
   speed data processing devices performing logical, arithmetic, or storage functions, including desktop
25 computers, notebook computers, mobile phones, tablets, server computers, and network hardware.

26   The term "storage medium" includes any physical object upon which computer data can be recorded.
     Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and other magnetic or
27   optical media.
28
                                                        14
      AFFIDAVIT




                                                                                              TANG 00000280
         Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 46 of 47



 1 This warrant authorizes a review of electronic storage media and electronically stored information
   seized or copied pursuant to this warrant in order to locate evidence, fruits, and instrumentalities
 2 described in this warrant. The review of this electronic data may be conducted by any government
 3 personnel assisting in the investigation, who may include, in addition to law enforcement officers and
   agents, attorneys for the government, attorney support staff, and technical experts. Pursuant to this
 4 wmrnnt, the FBI may deliver a complete copy of the seized or copied electronic data to the custody and
   control of attorneys for the government and their support staff for their independent review.
 5

 6

 7
 8
 9

10
11
12
13

14

15

16

17

18

19

20
21

22

23

24

25
26
27

28

      AFFIDAVIT
                                                      15




                                                                                           TANG 00000281
Case 2:20-cr-00134-JAM Document 130-2 Filed 04/09/21 Page 47 of 47




                                                               TANG 00000282
